Citation Nr: 0125706	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  96-17 091	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had confirmed active service from September 30, 
1986, to February 28, 1994.  He also had 9 years, 2 months, 
and 11 days of active military service prior to September 30, 
1986. 

This case was previously before the Board in January 1999, 
but was remanded for additional development. 


FINDING OF FACT

The results of the most recent VA hearing examination 
indicate that the veteran has level I hearing for the right 
ear, and level II hearing for the left ear. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85 (1998); 38 C.F.R. §§ 4.85, 4.86 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the zero percent evaluation 
assigned to his service-connected bilateral hearing loss does 
not adequately reflect its current severity.  He argues that 
his hearing loss results in decreased awareness of many 
sounds, such as alarms and metal objects he may drop, and 
that this causes many inconveniences.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  

The VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5102, 5103 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  The RO 
contacted the veteran by letter following a January 1996 
rating decision which initially established a zero percent 
evaluation for the veteran's disability, and provided him 
with a copy of the rating decision, as well as information 
regarding his right to appeal.  The February 1996 statement 
of the case provided the veteran with the laws and 
regulations governing the evaluation of his disability, 
including the then-applicable diagnostic rating codes.  These 
rating codes informed him of the medical evidence required to 
substantiate his claim.  A supplemental statement of the case 
was issued in July 2001, which explained the basis for the 
continued denial of the veteran's claim.  It also contained 
copies of the new regulations governing the evaluation of 
hearing loss, which had changed in June 1999.  The Board 
concludes that the information in the letters, the statement 
of the case, and the supplemental statement of the case sent 
to the veteran informed him of the evidence required to 
prevail in his claim, and that the notification requirements 
have been met.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§§ 5102, 5103 (West Supp. 2001)).  The Board notes that the 
veteran was contacted by the RO on multiple occasions in 
order to obtain information regarding medical treatment for 
his disability, including following the January 1999 remand.  
The RO also obtained all medical records identified by the 
veteran, and associated them with the claims folder.  The 
veteran has also been afforded multiple VA examinations, 
including an examination requested by the January 1999 remand 
and was asked to provide specifically identified information 
relevant to his claim.  The information requested by the 
January 1999 remand was provided in the most recent VA 
examination.  Finally, the veteran has offered testimony in 
support of his claim at a hearing conducted in June 1996.  
Given all of these actions to assist the veteran, the Board 
concludes that the duty to assist has been completed.  

For the reasons set out above, the Board finds that a remand 
to undertake further action under the VCAA would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Further development and expending of VA's 
resources is not warranted.  

The record indicates that entitlement to service connection 
for bilateral hearing loss was established by a January 1996 
rating decision.  A zero percent evaluation was assigned to 
this disability, effective from September 15, 1995, which 
currently remains in effect. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has determined that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and "staged" ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

As noted above, the regulations governing the evaluation of 
hearing loss were changed during the course of the veteran's 
appeal.  These changes became effective June 10, 1999.  In 
general, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, the pertinent 
regulations do not contain any changes that substantively 
affect this particular appeal.  38 C.F.R. §§ 4.85, 4.86 
(2001).  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.  
The veteran has already been afforded the hearing tests 
required by the new regulations, and these were used by the 
RO in the most recent evaluation of his claim.  The RO 
evaluated the veteran under the new regulations in July 2001.  
Therefore, the Board is able to evaluate this claim under 
both the old and new regulations without prejudice to the 
veteran, and will proceed with consideration of the appeal.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2001).  (As noted above, 
this process is the same as before the change in the 
regulations.)  

Under the new regulations, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the numeric designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the numeric designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the 
next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2001).

A review of the evidence reveals that the veteran was 
afforded a VA hearing examination in October 1995.  He had 
pure tone thresholds in the right ear of 15, 10, 10, and 70 
decibels at the frequencies of 1000, 2000, 3000, and 4000 
Hertz, respectively, with an average threshold of 26 
decibels.  The left ear had pure tone thresholds of 15, 5, 
15, and 65 decibels at these same frequencies, with an 
average threshold of 25 decibels.  The Maryland CNC speech 
recognition score was 98 percent for each ear.  The summary 
of the test results was that the veteran's hearing was normal 
through 3000 Hertz, with a steep drop to a moderate-severe 
high frequency sensorineural hearing loss in the right and 
moderate-severe high frequency hearing loss in the left, with 
excellent speech discrimination.  

The veteran appeared at a hearing before a hearing officer at 
the RO in June 1996.  In summary, he testified that he is 
unable to hear any high frequency sounds such as change or 
car keys rattling, the alarm on his watch, or the beeping of 
an automatic teller machine.  He states that this 
occasionally results in various inconveniences, which he 
believes entitles him to compensation.  

VA treatment records from 1995 to 1996 show treatment for 
several disabilities, including hearing loss.  July 1996 
records include a diagnosis of high frequency sensorineural 
hearing loss since 1984.  The veteran stated that his hearing 
was gradually becoming worse.

The veteran underwent a VA fee basis examination conducted by 
a private practitioner in March 1998.  He had pure tone 
thresholds in the right ear of 20, 10, and 75 decibels at the 
frequencies of 1000, 2000, and 4000 Hertz.  The left ear had 
pure tone thresholds of 15, 10, and 80 decibels at the same 
frequencies.  The pure tone threshold at 3000 Hertz was not 
provided for either ear, and the Maryland CNC speech 
recognition score was not included.  

The veteran was afforded an additional VA examination of his 
hearing in January 2001.  The pure tone thresholds for the 
right ear were 20, 15, 10, and 80 decibels at the frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  The average threshold 
was 31.25 decibels.  The left ear had 30, 15, 20, and 75 
decibels at the same frequencies, with an average of 35 
decibels.  The Maryland CNC speech recognition scores were 96 
percent for the right ear, and 88 percent for the left ear.  

After review of the veteran's contentions and the results of 
the hearing examinations, the Board is unable to find that a 
compensable evaluation is warranted for his bilateral hearing 
loss at any point since the award of service connection.  See 
Fenderson, supra.  When the results of the October 1995 VA 
examination are applied to the appropriate tables contained 
in 38 C.F.R. § 4.85, the veteran is found to have level I 
hearing for each ear.  This results in a zero percent 
evaluation.  See 38 C.F.R. § 4.85, Tables VI and VII.  The 
results of the March 1998 fee basis examination cannot be 
used, as they did not include the puretone thresholds at 3000 
Hertz, and did not include speech recognition scores.  The 
January 2001 VA examination included this information; 
however, when the results of this examination are applied to 
the appropriate tables, the veteran is found to have level I 
hearing for the right ear, and level II hearing for the left 
ear.  Although this represents some worsening of the 
veteran's hearing loss, it still results in a zero percent 
evaluation.  See 38 C.F.R. § 4.85, Tables VI and VII.  The 
results are the same whether old or new regulations are used, 
and the same during the entire period from the time 
entitlement to service connection was initially established.  
The provisions of 38 C.F.R. § 4.86 (2001) have been 
considered, but as the veteran does not have puretone 
thresholds of 55 or greater in each of the four specified 
frequencies for measurement, and as he does not have puretone 
thresholds of 30 decibels or less at 1000 Hertz with 70 
decibels or more at 2000 Hertz, these provisions do not 
provide a basis for a higher rating.  Therefore, entitlement 
to a higher evaluation is not warranted.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased, and 
that it results in impairment.  However, the evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, the only 
possible interpretation of the evidence is that the veteran's 
hearing loss is at level I for the right ear and level II for 
the left ear, and that, while this is indicative of a 
worsening compared to earlier results, a compensable rating 
is not warranted.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

